[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                              No. 05-10148                 September 1, 2005
                          Non-Argument Calendar           THOMAS K. KAHN
                        ________________________              CLERK


                    D. C. Docket No. 04-14049-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

SAMUEL LEE MIDDLETON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (September 1, 2005)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     Leon Daniel Watts, counsel for Samuel Lee Middleton, has filed a motion to
withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Middleton’s conviction and sentence are AFFIRMED.




                                          2